Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for a strap button comprising: 
an inner flange having a contact surface configured to directly or indirectly contact the instrument; 
a lug extending from the inner flange in a direction opposite the contact surface of the inner flange, the lug defining an axis of the strap button along the direction opposite the contact surface with the inner flange toward a proximal end of the axis of the strap button, the lug having a lug width defined by a largest width of the lug in the direction perpendicular to the axis of the strap button, the inner flange having an inner flange width defined by a largest width of the inner flange in the direction perpendicular to the axis of the strap button;
an outer flange toward a distal end of the axis of the strap button, the outer flange having an outer flange width defined by a largest width of the outer flange in a direction perpendicular to the axis of the strap button; and 
a retaining flange adjacent the outer flange along the axis of the strap button toward the inner flange, the retaining flange having a retaining flange width defined by a largest width of the retaining flange in a direction perpendicular to the axis of the strap button, 
wherein the lug width is smaller than the inner flange width, the retaining flange width, and the outer flange width, 
wherein the retaining flange width is 18%-50% of the outer flange width and the inner flange width is 18%-50% of the outer flange width, and 
wherein the lug is configured to support a hole of a supporting strap between the outer flange and the instrument.
The typical strap button is illustrated by Blekherman (U. S. Patent 10,750,830) where there is a lug and a larger diameter than the lug inner and outer flange, as shown in figure 3D.  Also sometimes the outer flange is much bigger than the lug and the inner flange as disclosed by Kitchen GB 2531574A. 
Claim 1 introduces a third flange the retaining flange, that is adjacent the outer flange, but much smaller in diameter and outward of the lug.  The applicant illustrates in figure 22 a function of the retaining lug that is smaller in diameter than the outer lug of holding the strap in a position touching the retaining flange, but not touching the larger outer flange. Further, in that the outer flange is substantially larger than the inner flange, the strap will be well secured to the strap button even when the strap is twisted or contorted, to keep the instrument from falling off the strap
As such, claim 1 is considered non-obvious with respect to the closest related prior art. 
Claims 2-16 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        April 16, 2021